Case 1:19-mj-00056-TJC Document1 Filed 07/05/19 Page 1of1
AO 106 (Rev. 01/09) Application for a Search Warrant

UNITED STATES DISTRICT COURT FYL ED

for the
District of Montana JUL 05 2019
urs
In the Matter of the Search of ) Clete OF gontane
(Briefly describe the property to be searched ) ‘Billings Division
or identify the person by name and address) ) Case No. MuJ- S48LG-TJc
White Ford F150, Blue Chevrolet 1500, Blue GMC )
Sierra, located at 3569 Reno Creek Rd. Crow Agency )
MT. Lat. 45°29'38.1"N. Long. 107°19'32.2"W )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Billings Division District of Montana (identify the person or describe property to

be searched and give its location):
See Attachment A incorporatated by reference;

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
‘ See Attachment B incorporated by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
“ evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;

Oa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 U.S.C. § 922 (g)(1),(2) , and the application is based on these
facts:

See Affidavit, Attachment C.

a Continued on the attached sheet.

O Delayed notice of —__ days (give exact ending date if more than40 days: ) is requested

 
   

 

a
~~ Appltcant 's signature

Stephen V. Feuerstein ATF TFO

Printed name and title

Sworn to before me and signed in my presence.

—s

 

Date: 1-£5 - \Y = | oY

City and state: Billings, Montana U.S. Magistrate Judge Timothy J. Cavan

Printed name and title

UV. Judge's signature
